Citation Nr: 1608834	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 80 percent for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to June 2009. 


This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. A November 2009 rating decision granted service connection and assigned an initial 10-percent rating. A June 2011 rating decision increased the initial rating from 10 to 20 percent.

In a decision dated in September 2014, the Board allowed an initial rating of 80 percent, and the Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In October 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order also dated in October 2014, the Court granted the Motion, vacated the September 2014 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion requires that this case be remanded for consideration of entitlement to an extraschedular rating based on the disability from narcolepsy and on a combined effects basis (although the parties noted that the Veteran was already in receipt of a total rating based on the combined effects).  38 C.F.R. § 3.321(b) (2015); cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that a combined effects extraschedular rating was a place holder between the actual rating and a total rating).

The parties also noted reports on examination in 2011 of monthly cataplectic attacks and at least 10 impulsive sleep episodes per week; and "requested" that the Board consider these reports in rating the disability under Diagnostic Code 8911.  The most recent VA examination in 2013 showed somewhat less frequent attacks.  Given the Joint Motion, an opinion is needed as to whether these attacks would be equivalent to major seizures.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an examination to determine the current severity of the service-connected narcolepsy.  All indicated tests should be conducted.

The examiner should opine whether the reported cataplectic attacks or impulsive sleep episodes are the equivalent of major seizures (a seizure characterized by tonic-clonic convulsion with unconsciousness).

3.  If there is any period since the effective date of service connection when narcolepsy is rated less than 100 percent, refer the issue to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits to adjudicate whether an extraschedular rating is warranted in accordance with 38 C.F.R. § 3.321(b); and whether an extraschedular rating is warranted for the combined effects of the service connected disabilities during that period.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, if otherwise in order, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


